DETAILED ACTION
Responsive to the ‘Response to Election/Restriction’ filed December 7, 2021. Applicant's election with traverse of claims 16-20 (group III) is acknowledged.  The traversal is on the grounds that both groups II and III “pertain to a vehicle” and the “Applicant finds it hard to believe that the Examiner will not be looking at overlapping references anyhow, and the additional step of identifying language related to transmitting the cost to the requesting entity should not create undue burden”. This is not found persuasive. The following table is provided to illustrate the differences between independent claims 9 and 16. 
Claim 9
Claim 16
9. A vehicle comprising: a wireless transceiver; and a processor configured to 
16. A vehicle comprising: a wireless transceiver; and a processor configured to
receive a request for use of a vehicle resource, including at least a processor or vehicle sensor, from a remote source, via the wireless transceiver; 
determine a present state of one or more vehicle resources; 
determine a state of the vehicle resource; 
determine which of the one or more vehicle resources, including at least a vehicle processor or a vehicle sensor, are available for use by a remote source based on the determined present state of the one or more resources;
determine if the vehicle is capable of fulfilling the request based on the state of the resource; 2Serial No. 16/399,272Atty. Dkt. No. 84121771 Reply to Office Action of June 10, 2021 
broadcast availability of the or more resources determined to be available, via the wireless transceiver;
send a cost for using the resource, to the remote source, in response to determining the vehicle is capable of fulfilling the request; and 
receive a request from a remote source to use at least one of the vehicle resources, including at least one of the vehicle processor or the vehicle sensor; and,

responsive to determining that the at least one resource is not being presently used by the vehicle and is available for use by the remote source, providing use of the at least one resource in exchange for a payment agreement from the remote source.


As shown above, each claim contains different limitations and therefore each claim is directed to a different invention that would require a different search strategy and a different field of search and would create an serious search and examination burden. The requirement is still deemed proper and is therefore made FINAL.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 9-11, and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 16-20 are pending further examination. 

Response to Arguments
Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive. 
In the remarks, the Applicant argues with substance:
Argument: While some method of organizing human activity may exist, the additional elements in the Example serve to convert the exception into a practical application that provides an improvement over prior art systems.
In response, the Examiner respectfully disagrees. The claimed invention is directed to the concept of sharing vehicle data/providing use of a resource based on a cost agreement. This judicial exception is not integrated into a practical application. The claims do not include additional elements 
The arguments relating to claims 21 and 22 are moot since they are part of a non-elected invention. Even if these claims were part of the elected group, nothing in the Applicant’s disclosure shows that providing use of a resource in exchange for a payment agreement improves the functioning of a computer or provides an improvement to another technology or technical field, let alone, “optimizes at least the mobile device to both preserve power and/or speed up processing” as argued. “Relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible" see p. 8 of OIP Technologies. The claimed invention is not a technical solution to a technical problem.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of sharing vehicle data/providing use of a resource based on a cost agreement. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 16:

a wireless transceiver; and a processor configured to 
determine a present state of one or more vehicle resources; 
determine which of the one or more vehicle resources, including at least a vehicle processor or a vehicle sensor, are available for use by a remote source based on the determined present state of the one or more resources; 
broadcast availability of the one or more resources determined to be available, via the wireless transceiver; 
receive a request from a remote source to use at least one of the vehicle resources, including at least one of the vehicle processor or the vehicle sensor; and,
responsive to determining that the at least one resource is not being presently used by the vehicle and is available for use by the remote source, 
providing use of the at least one resource in exchange for a payment agreement from the remote source.  

The claim is directed to a vehicle (apparatus), which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless it: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of sharing vehicle data/providing use of a resource based on a cost agreement, which is an abstract idea (commercial activity) that falls under the Certain Methods of Organizing Human Activity grouping (Prong one: YES, recites an abstract idea). 
The claims recite the use of a processor and a wireless transceiver to implement the claimed steps. However this use of computers or computer techniques in the claim amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the Appellant acquiesce 
The claim limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05). 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The Applicant’s specification does not provide any indication that any recitation of additional elements such as a computing device would be anything more than a generic, off-the-shelf computer (see at least paragraph [0051]).
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an 
Regarding computer functions, MPEP 2106.05(d)(II) states:  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 

v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/               Primary Examiner, Art Unit 3661